     Case 4:18-cv-01254 Document 183 Filed on 09/23/20 in TXSD Page 1 of 11
                                                                   United States District Court
                                                                     Southern District of Texas

                                                                        ENTERED
                     IN THE UNITED STATES DISTRICT COURT            September 23, 2020
                      FOR THE SOUTHERN DISTRICT OF TEXAS             David J. Bradley, Clerk
                               HOUSTON DIVISION


UTEX INDUSTRIES, INC.,                   §
                                         §
                     Plaintiff,          §
                                         §
v.                                       §       CIVIL ACTION NO. H-18-1254
                                         §
TROY WIEGAND and GARDNER DENVER, §
INC.,                            §
                                         §
                     Defendants.         §

                         MEMORANDUM OPINION AND ORDER


       This is a patent infringement action filed by Utex Industries,
Inc.       ("Utex") against Dr. Troy Wiegand       ("Wiegand") and Gardner
Denver,       Inc.   ("Gardner    Denver")   (collectively,   "Defendants"),

involving United States Patent No. 9,534,691 ("the '691 Patent").
Utex also alleges claims for theft of trade secrets, breach of
contract, unfair competition, and tortious interference with a
contract.       On February 21, 2020, the court granted Utex's Motion
for Summary Judgment That the            '691 Patent Is Not Anticipated
(Docket Entry No. 133) ("Utex's MSJ"). 1          Pending before the court
is Defendant Gardner Denver's Motion for Reconsideration of the
Court's Grant of Summary Judgment of No Anticipation (Docket Entry
No. 170) ("Motion for Reconsideration").            For the reasons stated
below, the Motion for Reconsideration will be denied.


      Memorandum Opinion and Order, Docket Entry No. 152, p. 37.
       1

All page numbers for docket entries in the record refer to the
pagination inserted at the top of the page by the court's
electronic filing system, CM/ECF.
     Case 4:18-cv-01254 Document 183 Filed on 09/23/20 in TXSD Page 2 of 11



                   I.    Factual and Procedural Background

       The court will not describe in detail the background of this

action because it has done so in its previous Memorandum Opinion

and Order addressing the parties' motions for summary judgment.2

Utex sells packing assemblies that include its XLH® X-tended Life

Header Ring ("XLH header ring"), which it alleges is protected by

its '691 Patent.3        The patent describes a header ring that includes

an   outer     layer     of   fabric   reinforced   elastomeric   material       to

increase the ring's durability. 4              Gardner Denver developed a

packing assembly including its Redline header ring constructed

entirely of fabric-reinforced elastomeric material, similar but not

identical to Utex's XLH header ring.5               Utex alleges that Gardner

Denver's Redline header ring infringes upon claim 10 of the '691

Patent.6       Gardner Denver contends that the asserted patent is

invalid because five prior art references anticipate the invention

described by claim 10.7

       2
           Id. at 2-5.
      Plaintiff's
       3
                   Third   Amended   Complaint               ("Third       Amended
Complaint"), Docket Entry No. 74, p. 2 1 5.
      The '691 Patent, Exhibit 1 to Motion for Reconsideration,
       4

Docket Entry No. 170-2, p. 7.
      Initial Expert Report of Steven MacLean, Ph.D., P.E.
       5

Regarding Infringement of U.S. Patent No. 9,534,691 ("MacLean
Patent Report"), Exhibit 5 to Motion for Reconsideration, Docket
Entry No. 170-6, pp. 3-4 11 59-61.
       6
           Third Amended Complaint, Docket Entry No. 74, p. 8          1   35.
      Motion for Reconsideration, Docket Entry No. 170, p. 11 &
       7

n.2; see Memorandum Opinion and Order, Docket Entry No. 152,
pp. 8-10 (describing the prior art references).
                                         -2-
   Case 4:18-cv-01254 Document 183 Filed on 09/23/20 in TXSD Page 3 of 11




     On April 20, 2018, Utex filed this action against Gardner

Denver and Wiegand.8     On November 20, 2019, Utex filed its motion

for summary judgment that claim 10 of the             '691 Patent is not

anticipated as a matter of law. 9         On February 21, 2020, the court

entered a Memorandum Opinion and Order concluding that under the

undisputed facts no reasonable jury could find that the '691 Patent

is anticipated by prior art references.10          The court accordingly

granted Utex's MSJ. 11    On July 9, 2020, Gardner Denver filed its

Motion for Reconsideration of the court's conclusion that the '691

Patent is not anticipated. 12    Utex responded on July 30, 2020, 13 and

Gardner Denver replied on August 6, 2020. 14



     8
         Plaintiff's Original Complaint, Docket Entry No. 1.
     9
      Utex's MSJ, Docket Entry No. 133.
     10
       Memorandum Opinion and Order, Docket Entry No. 152,
pp. 15-16. The Memorandum Opinion and Order also granted in part
and denied in part Defendants Gardner Denver Inc.'s and Dr. Troy
Wiegand's Motion for Summary Judgment on Multiple Grounds (Docket
Entry No. 139) ("Defendants' MSJ," Docket Entry No. 139). Id. at
36-37.

     11   Id. at 37.
     12
          Motion for Reconsideration, Docket Entry No. 170.
     13
      Plaintiff Utex's Opposition to Gardner Denver's Motion for
Reconsideration of the Court's Grant of Summary Judgment of No
Anticipation ("Utex's Response"), Docket Entry No. 174.
     14
      Defendant Gardner Denver's Reply Memorandum of Law in Support
of Its Motion for Reconsideration of the Court's Grant of Summary
Judgment of No Anticipation ("Gardner Denver's Reply"), Docket
Entry No. 180.
                                    -3-
     Case 4:18-cv-01254 Document 183 Filed on 09/23/20 in TXSD Page 4 of 11



                          II.   Standard of Review

         "[T] he Federal Rules of Civil Procedure do not recognize a
general motion for reconsideration."           St. Paul Mercury Insurance
Co. v. Fair Grounds Corp., 123 F.3d 336, 339 (5th Cir. 1997).                 The
court's      February 21, 2020, Memorandum Opinion and Order was
interlocutory, not final.       See Moody v. Seaside Lanes, 825 F.2d 81,
85   &   n.3 (5th Cir. 1987) (explaining that only the resolution of an
entire adversary proceeding is "final").           Interlocutory orders are
governed by Rule 54(b), which provides that "any order or other
decision, however designated, that adjudicates fewer than all the
claims or the rights and liabilities of fewer than all the parties
           may be revised at any time before the entry of [a final
judgment] ."
         Reconsideration of an interlocutory decision is available "as
justice requires." Austin v. Kroger Texas, L.P., 864 F.3d 326, 337
(5th Cir. 2017) (quoting Cobell v. Jewell, 802 F.3d 12, 25-26 (D.C.
Cir. 2015)).       This standard amounts to "determining, within the
Court's discretion, whether reconsideration is necessary under the
relevant circumstances."         Cobell v. Norton, 224 F.R.D. 266, 272
(D.D.C. 2004).      Such an approach includes considering whether "the
court 'has patently misunderstood a party,' 'has made a decision
outside the adversarial issues presented to the Court by the
parties,' 'has made an error not of reasoning but of apprehension,'
or where 'a controlling or significant change in the law or facts
[has occurred] since the submission of the issue to the Court.'"

                                      -4-
   Case 4:18-cv-01254 Document 183 Filed on 09/23/20 in TXSD Page 5 of 11



See id.       (quoting Neal v. Honeywell, 1996 WL 627616, at *2 (N.D.

Ill.        1996)).         Whether   to     grant    a   motion   to   reconsider    an

interlocutory decision "rests within the discretion of the court."

Dos    Santos         v.     Bell   Helicopter       Textron,   Inc.    District,    651

F. Supp. 2d 550, 553 (N.D. Tex. 2009).

                                      III.    Analysis

       Gardner Denver argues that the court should reconsider its

summary judgment ruling on anticipation because                         (1)   the court

misunderstood Gardner Denver's anticipation theory,                           which when

properly applied forecloses summary judgment, and (2) Utex's theory

of patent infringement is inextricably linked to whether the '691

Patent is anticipated and therefore both issues should be submitted

to the jury. 15            Utex disagrees and also argues that Gardner Denver

inappropriately attempts to rehash previously made arguments and

untimely raise new arguments and that the court should not consider

the motion. 16

       Whether Gardner Denver is merely repeating previous arguments

or untimely raising new ones bears on whether reconsideration is

appropriate.           See Dos Santos, 651 F. Supp. 2d at 553.                 Given the

complexity of the anticipation issue and the consequences of the

court's ruling, however, the court will exercise its discretion to

consider the merits of Gardner Denver's arguments before deciding

the availability of reconsideration.

       15
            Motion for Reconsideration, Docket Entry No. 170, pp. 10-12.
       16
            Utex's Response, Docket Entry No. 174, p. 10.

                                              -5-
     Case 4:18-cv-01254 Document 183 Filed on 09/23/20 in TXSD Page 6 of 11



A.     The Court's Anticipation Decision at Summary Judgment

       Claim 10 of the '691 Patent asserts a limitation that the

patented     header   ring   have   "a   layer   of   a   fabric    reinforced
elastomeric material covering at least the forward facing portion
of the radially inwardly extending first annular portion and the

axially extending second annular portion. " 17 The parties agree that
this means "a layer of fabric reinforced elastomeric material
covering" at minimum an "L-shaped portion" of the ring's geometry. 18
In responding to Utex's motion for summary judgment, Defendants
argued that this claim is anticipated because prior art references
depict header rings with the same shape,               including having an

L-shaped portion,       constructed of fabric-reinforced elastomer. 19

Utex argued that none of the prior art anticipated claim 10 as a
matter of law because none include a disclosure of a layer of
fabric-reinforced elastomer covering the L-shaped portion. 20


      The '691 Patent, Exhibit 1 to Motion for Reconsideration,
       17

Docket Entry No. 170-2, p. 10 col. 8 lines 10-13.
      Motion for Reconsideration, Docket Entry No.
       18
                                                                   170,   p. 6;
Utex's Response, Docket Entry No. 174, p. 8.
      Defendants' MSJ, Docket Entry No. 139, p. 17; Defendants'
       19

Memorandum of Law in Opposition to Utex's Motion for Summary
Judgment That the '691 Patent Is Not Anticipated ("Defendants' MSJ
Response"), Docket Entry No. 142, p. 10 (arguing that the court
should not grant summary judgment of no anticipation because the
five prior references contained "fabric reinforced elastomeric
material").
       Plaintiff Utex's Memorandum in Support of Its Motion for
       20

Summary Judgment That the '691 Patent Is Not Anticipated ("Utex's
MsJ· Brief"), Docket Entry No. 134, p. 11.
                                      -6-
   Case 4:18-cv-01254 Document 183 Filed on 09/23/20 in TXSD Page 7 of 11




     A prior art reference invalidates a patent by anticipation if

it discloses "each and every limitation of the claimed invention."

Schering Corp. v. Geneva Pharmaceuticals, 339 F.3d 1373, 1377 (Fed.

Cir. 2003).       Disclosure of a limitation may occur expressly in the

prior art reference or be found inherent in it.                 In re Cruciferous

Sprout      Litigation,      301    F.3d    1343,     1350    (Fed.    Cir.       2002).

Defendants argued that the prior art references expressly disclosed

the limitation because they depicted header rings constructed of

"fabric     reinforced      elastomeric      material,"      sometimes      including

"layers of cloth," and that this disclosed a layer of the fabric­

reinforced elastomer covering the L-shaped portion.21                       The court

construed this argument as one of inherent anticipation:                      that any

header     ring    with    an   L-shaped     region    constructed      of    fabric­

reinforced elastomeric material inherently contains a layer of

fabric-reinforced         elastomeric       material    covering      the     L-shaped

portion.22     The court concluded that this argument lacked merit

because it would render the terms layer and covering in claim 10

meaningless.23      The court further concluded that no reasonable jury

could apply the court's             construction of the         terms layer and


      Defendants' MSJ, Docket Entry No. 139, p. 18; Defendants' MSJ
     21

Response, Docket Entry No. 142, pp. 10, 11-12, 18-19, 19-20, 22,
28.
      Memorandum
     22
                          Opinion    and    Order,     Docket   Entry       No.    152,
pp. 11-12.
     23
          Id. at 15-16.
                                           -7-
     Case 4:18-cv-01254 Document 183 Filed on 09/23/20 in TXSD Page 8 of 11



covering - their plain and ordinary meanings - and find that the
prior        art   references   disclosed    a   layer   of   fabric-reinforced

elastomeric material covering the L-shaped portion. 24               The court

accordingly granted Utex's motion for summary judgment that the
'691 Patent is not anticipated. 25


B.      Gardner Denver Has Not Demonstrated That Its Anticipation
        Arguments Were Incorrectly Construed or Decided

        The court's February 21, 2020, Memorandum Opinion and Order
liberally construed Gardner Denver's argument as one of inherent
anticipation because the five prior art references do not expressly
disclose a layer of fabric-reinforced elastomer covering the
L-shaped portion. 26         Those references disclose rings containing
L-shaped portions comprised of elastomer reinforced with fabric or
layers of fabric. 27 This is not sufficient for anticipation because
it does not include each and every limitation in claim 10,
particularly that there be a layer of fiber-reinforced elastomeric
material covering the L-shaped portion.             See Schering, 339 F.3d at
1377.         Gardner Denver does not explain how the court's under-
standing of the issue was incorrect or resulted in an incorrect
outcome.


        24Id.
        25
             Id. at 37.
        26
             Id. at 11-12.

     27 See id. at 8-10 (describing the prior art references with
detailed quotations and record citations).
                                       -8-
   Case 4:18-cv-01254 Document 183 Filed on 09/23/20 in TXSD Page 9 of 11



     Gardner Denver discusses only one of the prior art references
in arguing that the court erred.            The prior art header ring in
Figure 3 of the       '691 Patent     ( "Figure 3")   is composed of two
sections:     one "of homogeneous elastomeric material construction"
and one of "a fabric or fiber reinforced material." 28          Figure 3 is
the same shape and dimensions as the ring described in claim 10 and

includes the L-shaped portion in the "fabric or fiber reinforced"
section of the ring.29     Gardner Denver argues that Figure        3   could
expressly anticipate claim 10 because "[a] reasonable jury could
find that the fabric-reinforced material at [the fabric or fiber­
reinforced section], which encompasses the L-shaped region, is a
'layer'      of   fabric-reinforced     elastomer     distinguishable       and
separable from [the homogenous section]. 1130
     But anticipation requires that the prior art disclose each and
every element of the claimed invention, and claim 10 states that
the layer of fabric-reinforced elastomeric material covers the
L-shaped region.      Gardner Denver does not explain how the fabric­
reinforced portion of the ring in Figure 3 covers the L-shaped
portion.     As the court stated in its ruling on summary judgment,
that the L-shaped portion of the header ring is comprised of a
certain combination of material is not enough for a jury to
conclude that a layer of that material covers that same L-shaped

      The '691 Patent, Exhibit 7 to Defendants' MSJ, Docket Entry
     28

No. 139-7, p. 4, p. 7 col. 8 lines 25-29.
     29
          Id. at 7 col. 8 lines 27-28.
     30
          Motion for Reconsideration, Docket Entry No. 170, p. 11.
                                      -9-
     Case 4:18-cv-01254 Document 183 Filed on 09/23/20 in TXSD Page 10 of 11



region.31      The court is not persuaded that it misunderstood Gardner
Denver's arguments or erred in concluding that no reasonable jury
could conclude that the prior art anticipates claim 10.


C.     Utex's Infringement Theory Does Not Warrant Reconsideration of
       Gardner Denver's Anticipation Argument

       Gardner Denver argues that the jury should hear its theory
that any prior art depiction of a header ring comprised of fabric­
reinforced elastomeric material anticipates claim 10 because of
Utex's theory of patent infringement that any header ring comprised
of fabric-reinforced elastomeric material infringes on the '691
Patent. 32        Gardner   Denver   asks    "that,   because   the   Court    is
permitting Utex to try the factual dispute to the jury in the
context of infringement, the Court permit Gardner Denver to try
this same dispute in the context of anticipation." 33           Utex responds
that infringement and anticipation are separate questions and that
Gardner Davis has misconstrued its theory of patent infringement.34
       Gardner Denver is correct that the same construction of a
patent must apply to both the infringement and invalidity analyses.
See Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 1380 (Fed.
Cir. 2007). A litigant is therefore permitted to argue "that if a
claim term must be broadly interpreted to read on an accused


       31
            Memorandum Opinion and Order, Docket Entry No. 152, p. 15.
       32
            Motion for Reconsideration, Docket Entry No. 170, pp. 12-14.
       33
            Id. at 14.
       34
            Utex's Response, Docket Entry No. 174, pp. 15-17.
                                      -10-
  Case 4:18-cv-01254 Document 183 Filed on 09/23/20 in TXSD Page 11 of 11



device, then this same broad construction will read on the prior

art."        01 Communique Laboratory, Inc. v. Citrix Systems, Inc., 889
F.3d 735, 742 (Fed. Cir. 2018).          But the court has not applied an
inconsistent construction of the '691 Patent to the infringement
and anticipation questions because it has not ruled on infringement

at all;        neither party raised patent       infringement   at summary
judgment.        What infringement arguments Utex may make to the jury
and how the jury is to be instructed has not yet been decided.35
A motion for reconsideration is not the appropriate vehicle for the
court to decide the arguments that Utex may make concerning patent
infringement given the court's claim construction and anticipation
ruling.        The court concludes that justice does not require the
court to reconsider its grant of summary              judgment as to no
anticipation.

                                 IV.     Order

        For the reasons explained above, Defendant Gardner Denver's
Motion for Reconsideration of the Court's Grant of Summary Judgment

of No Anticipation (Docket Entry No. 170) is DENIED.

        SIGNED at Houston, Texas, on                     September, 2020.




                                                 SIM LAKE
                                    SENIOR UNITED STATES DISTRICT JUDGE


      Gardner Denver has filed a pending motion in limine seeking
        35

to limit the arguments Utex may make on this issue. Defendants'
Memorandum of Law in Support of Their Motion In Limine on Multiple
Grounds, Docket Entry No. 162, pp. 35, 36.
                                       -11-
